UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 26, 2015 CD INTERNATIONAL ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Florida 001-33694 13-3876100 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 431 Fairway Drive, Suite 200, Deerfield Beach, FL (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 954-363-7333 not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective March 26, 2015, Mr. Kong Tung resigned his position as a Director of CD International Enterprises, Inc.’s (the “Company”) due to personal health issues. Mr. Tung's resignation is not due to any disagreement with the Company on any matter related to operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CD INTERNATIONAL ENTERPRISES, INC. Date:March 26, 2015 By: /s/ Yuejian (James) Wong Yuejian (James) Wong Chief Executive Officer and President
